           Case 1:18-cr-00567-VSB Document 103 Filed 06/11/19 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------- X
                                                          :                       6/10/2019
UNITED STATES OF AMERICA,                                 :
                                                          :
                                                          :
                      - against -                         :         18-CR-567 (VSB)
                                                          :
                                                          :             ORDER
CHRISTOPHER COLLINS, et al.,                              :
                                                          :
                                         Defendants. :
                                                          :
--------------------------------------------------------- X

VERNON S. BRODERICK, United States District Judge:

        Before me are motions for a orders directing (1) release of materials related to the Speech

or Debate Clause of the United States Constitution, brought by Defendant Christopher Collins,

and (2) release of Brady materials and Rule 16 materials, brought by all Defendants. (Docs. 62,

64.) I held oral argument on May 3 and 10, 2019 related these motions after issuing an Order on

May 1, 2019, outlining questions to be addressed during oral argument. To facilitate my

consideration of these motions, the Government shall provide the Court with answers to the

following questions or copies of the requested materials on or before June 14, 2019. If the

documents requested involve materials covered by Rule 6(e) of the Federal Rules of Criminal

Procedure they should only be submitted to the Court for review in camera.


        Brady/Rule 16 Materials


        1) What, if anything, were witnesses who were interviewed by the United States

             Attorney’s Office for the Southern District of New York (“USAO SDNY”) and the

             Securities and Exchange Commission (“SEC”) told concerning whether the

             investigations were being conducted jointly, in parallel, or separately?
 Case 1:18-cr-00567-VSB Document 103 Filed 06/11/19 Page 2 of 3



2) What agency was responsible for setting up the interviews? If that varied, how many

   interviews were arranged by the USAO SDNY and how many were arranged by the

   SEC?

3) At whose offices were the interviews held? If that varied, how many interviews were

   held at the USAO SDNY and how many were held at the SEC?

4) Were there proffer agreements used during the interviews? If so, did the USAO

   SDNY and the SEC use the same agreement or separate agreements?

5) During oral argument on May 3 the Government stated that “They did an action

   memo as I understand it, but we haven’t seen it.” Does the “we” refer to the members

   of the prosecution team or anyone from the USAO SDNY or both?

Grand Jury Related Materials

1) The number of witnesses who testified during the Grand Jury presentation that led to

   the Indictment.

2) The total number of transcript pages of the Grand Jury presentation that led to the

   Indictment (excluding exhibits).

3) The total number of exhibits admitted during the Grand Jury presentation that led to

   the Indictment.

4) The transcript of the Grand Jury testimony of any current or former staff members of

   Defendant Christopher Collins.

5) The transcript pages of Grand Jury testimony of any agent or other witness that

   recounted statements made by current or former staff members of Defendant

   Christopher Collins.

6) Copies of Grand Jury exhibits and/or materials shown to the Grand Jury seized from




                                        2
       Case 1:18-cr-00567-VSB Document 103 Filed 06/11/19 Page 3 of 3



         (either through use of a search warrant or a subpoena) or voluntarily produced by

         current or former staff members of Defendant Christopher Collins.

      7) Copies of Grand Jury exhibits and/or materials shown to the Grand Jury related to the

         investigation of Defendant Christopher Collins by the U.S. House of Representatives

         Office of Congressional Ethics.

      8) Copies of Grand Jury exhibits and/or materials shown to the Grand Jury related to the

         U.S. House of Representatives.



SO ORDERED.

Dated: June 10, 2019
       New York, New York

                                                 ______________________
                                                 Vernon S. Broderick
                                                 United States District Judge




                                             3
